UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7089


STANLEY EARL CORBETT, JR.,

                Plaintiff - Appellant,

          v.

KENNETH LASSITER; MR. WADDELL; MR. PULLEY; MICHAEL NORRIS;
OFFICER BRANTLEY; OFFICER BIXLER; OFFICER JONES; JARED
WELCH; ROBERT MOORE; SERGEANT HOLLEY; OFFICER ALEXANDER;
TIMMIE HICKS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-ct-03264-BO)


Submitted:   December 21, 2015             Decided:   January 6, 2016


Before NIEMEYER and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Earl Corbett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stanley   Earl   Corbett,      Jr.,    appeals    the    district    court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under

28 U.S.C. § 1915(e)(2)(B) (2012).              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Corbett v. Lassiter, No.

5:14-ct-03264-BO (E.D.N.C. June 25, 2015).                      We dispense with

oral    argument   because      the    facts    and     legal    contentions    are

adequately    presented    in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2